

Exhibit 10.31
WAIVER


THIS WAIVER, made and effective as of April 29, 2013 (the “Waiver”), is made by
and between Gary W. Loveman (“Executive”), Chairman of the Board, Chief
Executive and President of Caesars Entertainment Corporation, a Delaware
corporation (the “Company”), and the Company.


 WHEREAS, Executive is a participant in the Company’s Executive Counseling
Financial Plan (the “Plan”) and in accordance with the terms of that certain
Employment Agreement made as of January 28, 2008, and amended on March 13, 2009
(the “Employment Agreement”) between Harrah’s Entertainment, Inc. (now named
Caesars Entertainment Corporation) and Executive, Executive is entitled to
receive Fifty Thousand Dollars ($50,000.00) per year for financial counseling
under the Plan (the “Financial Counseling Benefit”);


WHEREAS, the Company has suspended the Plan effective immediately, provided that
eligible expenses submitted for reimbursement prior to the close of business on
Friday May 3, 2013 will be reimbursed; and


WHEREAS, the Company has requested that and Loveman has agreed to waive his
participation in the Plan.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.    Waiver.   Executive hereby waives the benefits of the provisions of
Section 6.5 of Executive’s Employment Agreement, pursuant to which Executive is
entitled to the Financial Counseling Benefit.


2.     Effectiveness of Waiver; Limited Effect; No Modifications.   This Waiver
will become effective as of the date hereof. The waiver set forth above shall be
limited precisely as written and relate solely to the provisions of Section 6.5
of the Employment Agreement in the manner and to the extent described above, and
nothing in this Waiver shall be deemed to



--------------------------------------------------------------------------------



constitute a waiver of compliance by Executive with respect to any other term,
provision or condition of the Employment Agreement or any other instrument or
agreement referred to therein. Nothing contained in this Waiver will be deemed
or construed to amend, supplement or modify the Employment Agreement (including,
without limitation, the provisions of Section 6.5 thereof) or otherwise affect
the rights and obligations of any party thereto, all of which remain in full
force and effect.


3.     Miscellaneous.


(a)     This Waiver is governed by, and construed in accordance with, the laws
of the State of Nevada, without regard to the conflict of laws provisions of
such State.


(b)     This Waiver shall inure to the benefit of and be binding upon each of
the Parties and each of their respective successors and assigns.

        (c)     The headings in this Waiver are for reference only and do not
affect the interpretation of this Waiver.


(d)     This Waiver may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Waiver electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Waiver.


(e)     This Waiver constitutes the sole and entire agreement of the Parties
with respect to the subject matter contained herein, and supersedes all prior
and contemporaneous understandings, agreements, representations and warranties,
both written and oral, with respect to such subject matter.






(Remainder of this page intentionally left blank; signatures begin on the next
page.)



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Waiver as of the date first
written above.
 


CAESARS ENTERTAINMENT CORPORATION
 


By: /s/ Mary Thomas
Name: Mary Thomas
Title: Executive Vice President HR
 


GARY W. LOVEMAN
 


/s/Gary W. Loveman






